PER CURIAM.
We have carefully considered the appellant’s four points on appeal challenging the final judgment of dissolution of marriage entered below and conclude that no abuse of discretion has occurred. While we may have awarded the appellant/wife a greater amount of alimony and child support had we been the trial judge, was are not at liberty to substitute our judgment for that of the court below. See Herzog v. Herzog, 346 So.2d 56 (Fla.1977); Shaw v. Shaw, 334 So.2d 13 (Fla.1976).
Affirmed.